OCOCIJ"-|O`JO`E-b-()$N-‘~

l\)l\J[\J[\J|\)[\J|\)|\)|\)_\_.\A-\._\_\_A_\__\_\
03`\10`)0'1-[§~&>\\3_\~0@@`\|@(}`|-§00|\3-\

UN[TED STATES D|STR|CT COURT
DESTR|CT OF NEVADA

~k*~k

l\/iANUEL SAUCEDO l_OPEZ, Case No. 2:Ol-ov-OO406~RCJ~NJK
Petitioner, ORDER

VVll_l_l/-\l\/l GITTERE,1 et al.,

Respondents.

 

 

 

On September 27, 2018, this court entered an order granting in part and denying
in part respondents’ motion to dismiss Lopez’s second amended petition for ert of
habeas corpus (ECF No. 139). ECF No. 182. Petitioner Lopez has filed a motion for
partial reconsideration of that order. ECF No. 183. V\/ith that motion, he asks the court to
revisit its decision to dismiss as untimely certain Brady2 claims contained in his second
amended petition (in particular, Grounds 2.A, 2.B, and 2.C (part)). For the reasons that
fo||oW, the court Will deny the motion

1. A,o,olr`cation of 28 U.S.C. § 2244(d)(1)(D).

i_opez argues the court erred, in finding Grounds 2./-\ and 2.|3 untimely, because
it applied 28 U.S.C. § 2244(d)(i)(D) in a manner that Was arbitrary and Without legal
support. Grounds 2.A and 2.B are claims that the State presented false testimony and
failed to disclose material exculpatory and impeachment information relating to two of its

Witnesses -- /-\rturo l\/tontes (2.A) and l\/laria Lopez (2.|3), Section 2244(0[)(1)([)) requires

 

1\\l\i'i|liam Glttere is substituted for Timothy Filsoh as the Warden of E|y State Prison. See Fed. R. Civ. P. 25(d).

2 Brody v. li/lory/dnd, 373 U.S. 83 (1963).

 

 

4

C©OO"\]O)U'I-LOJI\)

 

 

that a claim be filed within one year of “the date on which the factual predicate of the
claim or claims presented could have been discovered through the exercise of due
diligence,” 28 U.S.C. § 2244(d)(1)(D). Lopez contends the court misapplied §
2244(d)(1)(D) by focusing on when the “much” of the evidence or when the “critical”
evidence supporting the claims was obtained by the petitioner.

i.opez is correct in the sense that the date the evidence is obtained is not
necessarily germane to the triggering date under § 2244(d)('l)(D). lnstead, as
respondents point out, the relevant date is when the petitioner knew, or should have
known, of the facts supporting the claim. See Foro' v. Gonzalez, 683 F.Bd 1230, 1235
(ch Cir. 2012) (“The ‘due diligence’ clock starts ticking when a person knows or through
diligence could discover the vital facts, regardless of when their legal significance is
actually discovered.”).

Lopez’s only argument suggesting that the relevant facts supporting Grounds 2./-\

' or 2.B could not have been known to him prior to November 28, 2005 (i.e., one year

prior to filing the petition containing the grounds) is that evidence he obtained in 2006
“revealed that i\/lontes had fraudulently procured a driver’s license using an alias and
that he further lied on the application by using a false name, false Social Security
number, and false birth date," ECF No. 183, p. 6, For reasons explained in the court’s
prior order (ECF l\lo. 182, p. 13-15), Lopez can hardly claim that it was the discovery of
this evidence that finally provided him with the factual predicate for Ground 2.A. Cf.
Hasan v. Galaza, 254 F.3d 1150, 1155 (9th Cir. 2001) (remanding case for a
determination as to “when with the exercise of due diligence Hasan could have
discovered . . . [the] factual predicate to support the prejudice prong of his ineffective
assistance of counsel claim”). Thus, the court stands by its § 2244(d)('|)(D) analysis of

Grounds 2.A and 2.B.3

 

3 in his reply in support of his motion for reconsideration, topez faults the court for not ”definitivelv stat[ing] at what
point [he] actually knew or should have known the facts to raise the prosecutorial misconduct claim.” ECF l\lc. 191,
p. 12. Lopez is correct that the court has not identified a specific date. lt has, however, given ample reasons for
finding that the date is prior to chernber 28, 2005. ECF No. 182,p.13-17.

2

 

 

CJC.OOU'\|G}CH-LOJN-A

NNMMM|\)N[\JN_\._\_\_A_\._\_\_A_\._\
m"\l®(.$'|-BC)JI\]_*CJ©OD"\|O)U`!-LU]N_\

 

 

2. Ground 2 as one consolidated claim

Lopez argues that this court erred by treating Grounds 2.A, 2.B, and 2.C, as
presenting separate individual claims rather than one consolidated prosecutorial
misconduct claim. According to Lopez, he separated Ground 2 by topic for ease of
reference, not because each topic represents a separate claim, He contends that,
because federal law requires a habeas court to assess the cumulative effect of Brady
violations, this court must consider the ground as a unified claim.

The only Brao'y claim this court found timely is the portion of Ground 2.C alleging
the State presented false testimony and improperly withheld evidence in relation to the
processing of hair evidencel ECF No. 182, p. 18. Lopez’s argument might have some
merit if the additional Brao'y claims in Ground 2 were more closely related, factuallyl to
this timely claim. See l/aidovr`nos v. McGratn, 598 F.3d 568, 575 (9“‘ Cir. 2010) (finding
amended Brady claims related back to claim in original petition because each was “of
the same type-exculpatory information the government had in its fi|e"that the
government failed to disclose at the required time"). Because the facts underlying the
untimely claims are sufficiently different, the court declines to treat the Brady claims in
Ground 2 as a unified claim.

3. Equi'table toiling.

Lopez. argues that court neglected to address his arguments that he is entitled to
equitable tolling from the time he filed his initial timely petition until the time formal
discovery in this case was closed. in addition, he argues that the decision of the Ninth
Circuit Court oprpea|s in i/l/illr'ams v. Fr'ison, 908 F.3d 546 (ch Cir. 2018), is an
intervening change in controlling law that warrants reconsideration of his equitable
tolling claims.

Addressing the latter first, this court agrees that, based on Wiliiams, Lopez is
arguably entitled to equitable tolling from 2001, when he filed his initial petition, until
June 23, 2005, when the Supreme Court decided Mayle v. Felfx, 545 U.S. 644 (2005).
The court in Wr'lliams concluded that Williams was entitled to equitable tolling from

3

 

 

C)CGOJ"\IO`)Cn-D-C)JN-\

NN{\}[\)N[\}NNN_\A._\_\_\._\_\__\_\_\
m**~lG)Cn-LCJCN_\OCQCO`\]G}UT-LOON-\

 

 

August 29, 1998, and September17, 1999, because, during that timel he reasonably
relied on the unsettled state of the law “when he assumed that the claims asserted in
his amended petition would relate back to the claims asserted in his original Aprii 1998
petition.” l/l/illfams, 908 F.3d at 559-61. The factors the court cited as supporting
Williams’s reasonable reliance were (1) the absence of case law in /-\ugust 1998
suggesting that the relation back doctrine might serve to bar his amended claims and
(2) the court’s scheduling orders that contemplated Williams would be permitted to add
new claims to his petition without concern that the claims could be time~barred. fd.

The problem for l_opez is that he did not file his amended petition containing his
new Brady claims until November 28, 2006, more than seventeen months after the
issuance of fi/fayfe. Once Mayle was decided i_opez was on notice that “newly added
claims might not relate back and could therefore be deemed untimely." fd. at 561. ln this
court’s view, even a generous interpretation of l/i/ilfi'ams would provide, at most, a new
one-year period beginning with the issuance of ll/fayle. Thus, l/l/i'ifi`ams does not support
sufficient equitable tolling to render Lopez’s amended Brady claims timely.

For the period between Mayfe and the filing of his amended petition, Lopez
contends that equitable tolling is warranted due to his reliance on this courts scheduling
orders and the State’s failure to disclose evidence VVith respect to the former he relies
upon Sossa v. Dr'az, 729 F.3d 1225 (9th Cir. 2013), and Prieto v. Quarterm-an, 456 F.3d
511 (5th Cir. 2006).

Relying on Pn`efo, the court of appeals in Sossa held that the lower court should
have granted equitable tolling to a pro se habeas petitioner who had sought and
obtained extensions of time to file an amended petition beyond the statutory deadline
729 F.Bd at 1235. The court reasoned that Sossa’s request to extend the due date for
his amended petition was premised “on the understanding that if the request were
granted and [he] filed his amended petition by the new due date, the petition would be
deemed timely," and that “[b]y granting Sossa's request . . . , the magistratejudge
conveyed that the premise of Sossa's request was accurate.” ld. at 1233. According to

4

 

 

O£OOO‘\IO)U`IJ>~OOI\JA

NNNI\)|\)E\)[\)|\)[\)_LAA._\._\_.\._\__\._\_.;
m`*do)m-LCA)N-\O(.OCO`\IO)U\LC)ON_\

 

 

the court in Sossa, “the magistrate judge’s order granting Sossa‘s extension request

affirmatively misled him in the very manner that the Supreme Court's decision in Pli`fer v.

l:ord,4 and our decisions in Ford and Brambles,5 require." fd. (footnotes added).

Sossa is distinguishable from this case. For one, Sossa was proceeding pro se
with scant legal resources and filed his amended petition only eighteen days after the
statutory deadline 729 F.3d at 1227-28. ln addition, Sossa’s initial petition contained no
substantive claims_ 729 F.3d at 1227 So, in granting Sossa’s requests for additional
time, the magistrate judge was, in essence, setting a new deadline for Sossa’s initial
petition. Not only were the court’s extensions “affirmatively” misleading, the denial of
equitable tolling would have meant the complete dismissal of Sossa’s case, a harsh
result under the circumstances

Here, l_opez had filed an initial petition containing numerous substantive claims.
ECF No. 1. l_opez had benefit of experienced counsel who specialize in federal habeas
law, but nonetheless waited seventeen months after the issuance of ll/fayle to file his
amended petition. Lopez is correct that the court entered several orders, post-il/iayie,
that permitted him additional time to complete discovery prior to filing an amended
petition. The court did not, howeverl affirmatively mislead Lopez. Filing an amended
petition does not necessarily involve bringing claims that do not share a common core
of operative facts with existing claims. Given May!e’s clear holding, Lopez was obliged
to recognize the time constraints on bringing claims that did not relate back to his initial
pennon.

This court is also not persuaded that the State’s alleged failure to disclose
evidence justifies equitable tollingl As discussed in the order deciding the motion to
dismiss1 Lopez was aware of the underlying facts giving rise to his Brady claims well
before November 28, 2005. While he may have still been pursuing discovery beyond

that date, he was not required to complete discovery before filing an amended petition.

 

4 542 U.S. 225 (2004).

5 ammbies v. ouncan, 412 F.sd 1066 {s“‘ cir. 2005)

 

 

OCOOO*\JO)OTLCJO|\)-\

[\J|\)|\)|\)|\)NN[\J]\]A.A._\_\_\_\_\_.\_\_\
CXJ‘-|O)UTLCDN-\OCOCD\JO)O`i-LUD|\)_\

 

 

Similarly, he was free to continue collecting evidence in support of his claims after filing
his amended petition.

ln addition, this case bears only faint resemblance to Klng v. Bell, 378 F,Bd 550
(6th Cir. 2004), the primary case |_opez relies upon to support his position. ln Ki`ng, the
State’s failure to comply with an initial order to provide a transcript of voir dire
proceedings necessitated a modified scheduling order in which “the court ordered, with
the State’s concurrence that King's petition be due 15 days after the transcripts were
provided.” King, 378 F.3d at 553. Despite King’s timely compliance with the order, the
district court granted the State’s motion to dismiss the entire petition on statute of
limitation grounds. ld. at 552. The court of appeals in Klng found that the petition was
late “only because the government did not comply timely with a court order to produce
voir dire transcripts.” id at 553 (emphasis in original). in granting equitable tolling, the
court recognized the inequity of the State delaying production of relevant evidence,
“agreeing to a court-approved extended filing schedule, and then sandbagging [the
defendant] with a statute of limitations defense." lo'. at 554.

No similar unfairness occurred here Unlike in King, the filing of the operative
petition in this case was not directly tied to a specific event or occurrence over which the
State had exclusive control. lnstead, Lopez, aware of the facts underlying his Brady
claims and presumably the Mayle holding, continued to litigate discovery issues, to little
apparent avail, while his deadlines for those claims, under § 2244(d)(1)([)), passed. ln
short, it cannot be said that the State’s conduct was an “extraordinary circumstance
[that] stood in his'way and prevented timely filing.” See Holland v. Florida, 560 U.S. 6311
649 (2010).

The court denies equitable tolling with respect to Lopez’s Brady claims.

4. Grounds 2./-'l and 2.B relate back.

Lopez argues that Ground 2.A and Ground 2.B are timely because they relate
back to claims the court found timely - i.e., Ground 2.C and Ground 11.V. As noted
above, the timely portion of Ground 2.C is a claim that the State presented false

6

 

 

O£OCD"-~]O)U'l-D-UJN-\

[\)[\)[\)I\)NNN|\)[\)_L_\_A_\_;_;_A_\.,_\_\.
CXJ'*\IO)U'l-LU)N_"OCOGJ`\]G}CHL{J)N-*

 

 

testimony and improperly withheld evidence in relation to the processing of hair
evidence Ground 11.V is claim that trial counsel provided ineffective assistance of
counsel because he failed to file a timely notice ofappea| from the trial court's denial of
his motion for a new tria|. ECF No.126,p.313~14.

Lopez’s arguments notwithstanding neither Ground 2.A nor Ground 2.B shares a
"common core of operative facts" with Ground 11.V. ll/layle, 545 U.S. at 664. Ground
2.C was not in a timely filed petition to which Ground 2.A or Ground 2.B could relate
back. lt was timely only because the court concluded that Lopez did not uncover
operative facts in support of the claim until June 2006. ECF No. 182, p. 17-18. ln any
case, neither Ground 2./-\ nor Ground 2.B “arise from the same core facts" as Ground
2.C. Mayle, 545 U.S. at 657. Thus, the court rejects Lopez’s relation back argument

lT |S THEREFORE ORDERED that petitioners motion for partial reconsideration
(ECF l\io. 183) is DEN|ED.

lT lS FURTHER ORDERED that petitioner’s motion to correct clerical error (ECF
No. 190) is GRANTED. The court’s order of September 27, 2018, (ECF No. 182) is
corrected to state that Ground 2 (except 2.A, 2.B, and 2.C) is procedurally defaulted

lT IS FURTHER ORDERED that respondents shall have sixty (60) days from
the date on which this order is entered within which to file their answer to the remaining
claims in petitioner's second amended petition (ECF No. 126). ln all other respects, the
scheduling of this matter is governed by the scheduling order entered June 28, 2016
(ECF No. 124)_

lT lS FURTHER ORDERED that petitioner's motion for extension of time (ECF
No. 189) is GRANTED nunc pro tunc as ofDecember10, 2018.

DATED THis gme orM, 2019.

 

UN|TED STATZF D|STR|CT JUDGE

 

